Citation Nr: 0316600	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  03-08 459A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs San Diego Healthcare System, 
San Diego, California




THE ISSUE

Entitlement to enrollment in, and access to, VA medical care 
benefits.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had unconfirmed active military service from June 
1944 to July 1946.

This appeal arises from a March 2003 decision of the 
Department of Veteran Affairs (VA) San Diego Healthcare 
System in San Diego, California, that denied the appellant 
enrollment in, and access to, VA medical care benefits as a 
Priority Group 8 veteran.


REMAND

On his Substantive Appeal (VA Form 9) received in April 2003, 
the appellant requested a hearing before a traveling Veterans 
Law Judge (VLJ) sitting at a VA Regional Office.  Thus, the 
appellant must be scheduled for the next available hearing 
before a traveling VLJ from the Board.  See 38 C.F.R. 
§§ 20.700(a), 20.703, 20.704 (2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

VA's San Diego Healthcare System should 
schedule the appellant for the next 
available hearing before a traveling VLJ 
from the Board (presumably sitting at the 
VA Regional Office in San Diego, 
California).  He should be notified of 
the time and place of this hearing at his 
last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




